           Case 1:20-cv-03367-CM Document 2 Filed 05/18/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID CARTER SR.,

                                Plaintiff,

                    -against-

MORGES, NEW YORK STATE                                           20-CV-3367 (LLS)
CORRECTION OFFICER (MALE
MELENDEZ, NEW YORK STATE (MALE                           ORDER OF DISMISSAL UNDER
HISPANIC) CORRECTION OFFICER;                                28 U.S.C. § 1915(g)
SERGEANT JOHN DOE, MALE WHITE AT
DOWNSTATE CORRECTIONAL FACILITY;
ALL WHO WORKED 7AM-3PM ON MAY 14,
2019, (3) DEFENDANTS,

                                Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff David Carter Sr., currently incarcerated in Great Meadow Correctional Facility

(Great Meadow), brings this action pro se. Plaintiff has not paid the filing fees or submitted an

application to proceed without prepayment of fees, that is, in forma pauperis (“IFP”) and a

prisoner authorization to bring this action. Plaintiff is barred, however, from filing any new

action IFP while a prisoner. See Carter v. New York City John Doe Corr. Officer, ECF 1:16-CV-

3466, 6 (S.D.N.Y. Aug. 25, 2016). That order relied on 28 U.S.C. § 1915(g), which provides that:

       In no event shall a prisoner bring a civil action [IFP] if the prisoner has, on 3 or
       more prior occasions, while incarcerated or detained in any facility, brought an
       action or appeal in a court of the United States that was dismissed on the grounds
       that it is frivolous, malicious, or fails to state a claim upon which relief may be
       granted, unless the prisoner is under imminent danger of serious physical injury.

Thus, unless Plaintiff meets the “imminent danger” exception to the “three strikes” rule set forth

in § 1915(g), he must pay the filing fees.

       The “imminent danger” exception allows an indigent prisoner who has amassed at least

three strikes under § 1915 to proceed IFP with a complaint in which he alleges that he faces
             Case 1:20-cv-03367-CM Document 2 Filed 05/18/20 Page 2 of 4



“danger of serious physical injury.” Id. “[F]or a prisoner to qualify for the imminent danger

exception, the danger must be present when he files his complaint ‒ in other words, a three-

strikes litigant is not excepted from the filing fees if he alleges a danger that has dissipated by the

time a complaint is filed.” Pettus v. Morgenthau, 554 F.3d 293, 296 (2d Cir. 2009); see also

Akassy v. Hardy, 887 F.3d 91, 96 (2d Cir. 2018) (stating that “it is not sufficient to allege that

‘harms . . . had already occurred’” before the complaint is filed) (citation omitted). Further, the

complaint “must reveal a nexus between the imminent danger it alleges and the claims it asserts.”

Pettus, 554 F.3d at 293. Thus, a court must “consider (1) whether the imminent danger of serious

physical injury . . . allege[d] is fairly traceable to unlawful conduct asserted in the complaint and

(2) whether a favorable judicial outcome would redress that injury.” Id. at 298–99. But, although

a plaintiff must allege a feared serious physical injury, § 1915(g) presents “only a threshold

procedural question,” which does not require “an overly detailed inquiry into . . . the

allegations.” Chavis v. Chappius, 618 F.3d 162, 169 (2d Cir. 2010).

       Plaintiff alleges the following. On May 14, 2019, while he was incarcerated in Downstate

Correctional Facility (Downstate), Defendant Morges deliberately pushed him down the stairs,

causing him to tumble and fall. Defendant Morges then jumped on top of him and further

assaulted him by punching him in the side of his head and face. Defendants Melendez and Sgt.

John Doe then dragged Plaintiff out of the stairwell and assaulted him, and then as they led him

to the clinic, they assaulted him again. At the clinic, Sgt. John Doe threatened to spray Plaintiff

with mace. On April 10, 2020, Plaintiff was transferred from Downstate to Great Meadow. On

the day of his transfer, Defendant Morges appeared outside of Plaintiff’s cell and said, “you got a

problem, every time you come through you got a problem Carter.” (ECF No. 1 at 6.) 1 Sgt. John


       1
           Page numbers refer to those generated by the Court’s electronic filing system.


                                                  2
              Case 1:20-cv-03367-CM Document 2 Filed 05/18/20 Page 3 of 4



Doe then appeared “with [a] strange look and mace,” and told Plaintiff, “we have people at Great

Meadow.” (Id.) Plaintiff does not allege in this complaint that anything has occurred at Great

Meadow.

        Plaintiff’s assertions “do not meet either the timing or the nexus requirement” of the

“imminent danger” exception, Akassy, 887 F.3d at 97, and he does not seek judicial relief to

redress any allegedly unlawful conditions that he continues to face, Pettus, 554 F.3d at 299.

Instead, Plaintiff’s allegations relate to past harms at a different facility. To the extent Plaintiff’s

complaint can be read as asserting that he is in danger at Great Meadow, those assertions are

vague and speculative. Such speculative allegations are insufficient to show that Plaintiff is at

imminent risk of serious physical harm. “Plaintiff cannot claim imminent danger from events

that occurred in the past, without allegations that they are ongoing or likely to continue in the

future.” Antrobus v. Dodecadic, No. 17-CV-5840 (KMK), 2018 WL 3242272, at *10 (S.D.N.Y.

July 2, 2018). Because Plaintiff does not allege facts suggesting that he was in imminent danger

of serious physical harm at the time he filed this complaint, he does not fall within § 1915(g)’s

exception. The Court therefore dismisses this action without prejudice under the PLRA’s “three-

strike” rule. See 28 U.S.C. § 1915(g).

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.




                                                    3
              Case 1:20-cv-03367-CM Document 2 Filed 05/18/20 Page 4 of 4



         The Court dismisses the complaint without prejudice under the PLRA’s “three-strikes”

rule. See 28 U.S.C. § 1915(g). 2 Plaintiff remains barred from filing any future action IFP while in

custody, unless he is under imminent threat of serious physical injury. 3 Id.

         Chambers will mail a copy of this order to Plaintiff and note service on the docket.

SO ORDERED.

Dated:       May 18, 2020
             New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




         2
          Plaintiff may commence a new action by paying the filing fees. If Plaintiff does so, that
complaint will be reviewed under 28 U.S.C. § 1915A, which requires the Court to dismiss any
civil rights complaint from a prisoner if it “(1) is frivolous, malicious, or fails to state a claim
upon which relief may be granted; or (2) seeks monetary relief from a defendant who is immune
from such relief.” 28 U.S.C. § 1915A(b).
         3
         The Court may bar any vexatious litigant (including a nonprisoner) from filing future
actions (even if the filing fees are paid) without first obtaining leave from the Court. See In re
Martin-Trigona, 9 F.3d 226, 227-30 (2d Cir. 1993) (discussing sanctions courts may impose on
vexatious litigants, including “leave of court” requirement).


                                                  4
